Citation Nr: 1648055	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) or depressive disorder.

2.  Entitlement to service connection for alcoholism, secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


REMAND

The Veteran claims to have experienced psychological trauma while working on the flight deck aboard the USS Bon Homme Richard off the shores of Vietnam.  The Veteran's service separation form lists his Military Occupational Specialty (MOS) as being equivalent to a civilian radio operator.  The service personnel records, procured by VA from official record depositories, contained no notation suggesting that the Veteran worked on a flight deck during service.  However, in September 2014, the Veteran submitted additional service personnel records, specifically enlistment performance evaluations, in which service supervisor graded his performance as an aviation fuels crewman.  The submission of those records suggests that the service personnel records are not complete in the file.  A remand is necessary to attempt to obtain any outstanding service personnel records.

Additionally, during the pendency of the appeal, the Veteran was diagnosed with depressive disorder, generalized anxiety disorder, and alcohol dependence.  In an April 2014 VA psychiatric examination report, a VA examiner noted the previous diagnoses.  On examination, the examiner noted that the Veteran's' symptomatology included depressed mood, anxiety, and chronic sleep impairment.  However, after the examination, the examiner only diagnosed the Veteran as having a severe alcohol use disorder, which the examiner opined was not caused or permanently aggravated beyond its normal progression by any other disability.  The Board notes that the examiner did not explain why the depressed mood, anxiety, and chronic sleep impairment did not qualify as separate disabilities.  The examiner also did not indicate whether any disorder diagnosed during the pendency of the appeal, to include depressive disorder and generalized anxiety disorder, was related to service or any incident of service.  A remand is necessary to schedule an additional examination to determine the etiology of any psychiatric disabilities diagnosed during the pendency of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service personnel records.  Document all attempts for the records.  If the records cannot be obtained, notify the Veteran.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  In so doing, the examiner must note the VA treatment records diagnosing the Veteran as having depressive disorder and generalized anxiety disorder during the pendency of the appeal, dating back to July 2008.  The examiner should also note the July 2015 letter from a VA examiner indicating that the Veteran had a depressive disorder potentially related to unspecified experiences in Vietnam.  Having examined the Veteran and reviewed the evidence, the examiner should specifically address the following: 

(a)  Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  

(b)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and also state whether the diagnosis is related to a fear of hostile military or terrorist activity during service.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c)  Provide an opinion whether it is it at least as likely as not (50 percent probability or greater) that any psychiatric disability diagnosed during the pendency of the appeal (dating back to July 2008), to specifically include depressive disorder and generalized anxiety disorder, was incurred in or aggravated during the Veteran's active service, or is the result of any event during service.

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol dependence was caused by, or aggravated by, any psychiatric disorder diagnosed during the pendency of the appeal.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

